DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 8, and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi et al. (Japanese Patent Document No.: JP 2001045702 A) in view of Lordo (US Patent No.: 4453097).
For claim 1, Yamaguchi et al. disclose the claimed invention comprising: a motor frame (reference numeral 1, figures 1, 3), wherein the motor frame (reference numeral 1) has four sides (i.e. straight portions, see figure below) and four corner portions (i.e. connecting portions, see figures 1, 3, also see figure below), each of the corner portions (i.e. connecting portions, figures 1, 3, also figure below) is between adjacent two of the four sides (i.e. straight portions, see figures 1, 3, also see figure below); a magnet (reference numeral 2) disposed at an inner surface of the motor frame (see figures 1, 3), the magnet (reference numeral 2) including four portions (see figures 1, 3) opposing the four sides, four corners (see figures 1, 3) opposing the corner portions (i.e. connecting portions, see figure below) of the motor frame and an inner surface forming a circular opening (see figures 1, 3); a rotor (reference numerals 3, 10) having a shaft (reference numeral 4) and rotatably disposed in the circular opening of the magnet (reference numeral 2, see figures 1, 3); and an air gap (between rotors 3, 10 and magnet 2) provided between the inner surface of the magnet and the rotor (see figures 1, 3), the inner surface of the magnet (reference numeral 2) opposing the rotor (reference numerals 3, 10, see figures 1, 3), wherein the magnet (reference numeral 2) is a magnetic constituent portion of the motor (see figures 1, 3), wherein each corners of the magnet comprises opposite ends (each of the four poles of magnet 2 have opposite ends, see figures 1, 3), wherein each of the opposite ends defines a point of intersection with an adjacent portion of the magnet (reference numeral 2, each pole contacts an adjacent pole at a point of intersection, see figures 1, 3).  Yamaguchi et al. however do not specifically disclose the motor frame being a magnetic material and being a magnetic constituent portion of the motor.  
Lordo discloses the motor frame (reference numeral 20) being a magnetic material (see figures 3, 6) and being a magnetic constituent portion of the motor (see figures 3, 6).  
It would have been obvious to have the motor frame be a magnetic material as disclosed by Lordo for the motor frame of Yamaguchi et al. for predictably providing desirable functioning of the motor.  

    PNG
    media_image1.png
    454
    623
    media_image1.png
    Greyscale

For claim 3, Yamaguchi et al. disclose the magnet (reference numeral 2) having a maximum thickness at portions corresponding to the corner portions of the motor frame (reference numeral 1, see figures 1, 3) and wherein the thickness of the magnet (reference numeral 2) gradually decreases from the maximum thickness to a minimum thickness at portions corresponding to the sides (i.e. straight portions, see figure above for claim 1) of the motor frame (reference numeral 1, see figures 1, 3, and figure above for claim 1).  
For claim 6, Yamaguchi et al. disclose the claimed invention comprising: a motor frame (reference numeral 1, figures 1, 3), wherein the motor frame (reference numeral 1) has four sides (i.e. straight portions, see figure above for claim 1) and four corner portions (i.e. connecting portions, see figures 1, 3, also see figure above for claim 1), each of the corner portions (i.e. connecting portions, figures 1, 3, also figure above for claim 1) is between adjacent two of the four sides (i.e. straight portions, see figures 1, 3, also see figure above for claim 1); four magnets (reference numeral 2) disposed at an inner surface of the motor frame (see figures 1, 3), the magnets (reference numeral 2) including eight portions (see figures 1, 3) opposing the four sides, four corners (see figures 1, 3) opposing the corner portions (i.e. connecting portions, see figure above for claim 1) of the motor frame and inner surfaces forming parts of a circular opening (see figures 1, 3); a rotor (reference numerals 3, 10) having a shaft (reference numeral 4) and rotatably disposed in the circular opening (see figures 1, 3); and an air gap (between rotors 3, 10 and magnet 2) provided between the inner surfaces of the magnets and the rotor (see figures 1, 3), the inner surfaces of the magnets (reference numeral 2) opposing the rotor (reference numerals 3, 10, see figures 1, 3), wherein the magnets (reference numeral 2) are magnetic constituent portions of the motor (see figures 1, 3), wherein each corners of the magnets comprises opposite ends (each of the four poles of magnet 2 have opposite ends, see figures 1, 3), wherein each of the opposite ends defines a point of intersection with an adjacent portion of the magnet (reference numeral 2, each pole contacts an adjacent pole at a point of intersection, see figures 1, 3).  Yamaguchi et al. however do not specifically disclose the motor frame being a magnetic material and being a magnetic constituent portion of the motor.  
Lordo discloses the motor frame (reference numeral 20) being a magnetic material (see figures 3, 6) and being a magnetic constituent portion of the motor (see figures 3, 6).  
It would have been obvious to have the motor frame be a magnetic material as disclosed by Lordo for the motor frame of Yamaguchi et al. for predictably providing desirable functioning of the motor.  
For claim 8, Yamaguchi et al. disclose the corner of the magnet (reference numeral 2) having a maximum thickness at portion opposing to the corner portion of the motor frame (reference numeral 1, see figures 1, 3), wherein the thickness of the magnet (reference numeral 2) gradually decreases from the maximum thickness to a minimum thickness at portion opposing to the side (i.e. straight portions, see figure above for claim 1) of the motor frame (reference numeral 1, see figures 1, 3, and figure above for claim 1).  
For claim 11, Yamaguchi et al. disclose the claimed invention comprising: a motor frame (reference numeral 1, figures 1, 3), wherein the motor frame (reference numeral 1) has a shape consisting of four straight portions and four connecting portions (see figures 1, 3, also see figure above for claim 1), each of the connecting portions is between adjacent two of the four straight portions (see figures 1, 3, also see figure above for claim 1); a magnet (reference numeral 2) disposed at an inner surface of the motor frame (see figures 1, 3), the magnet (reference numeral 2) including four magnetic poles (see figures 1, 3) and an inner surface forming a circular opening (see figures 1, 3); a rotor (reference numerals 3, 10) having a shaft (reference numeral 4) and rotatably disposed in the circular opening of the magnet (reference numeral 2, see figures 1, 3); and an air gap (between rotors 3, 10 and magnet 2) provided between the inner surface of the magnet and the rotor (see figures 1, 3), the inner surface of the magnet (reference numeral 2) facing the rotor (reference numerals 3, 10, see figures 1, 3), and the magnet (reference numeral 2) is a magnetic constituent portion of the motor (see figures 1, 3).  Yamaguchi et al. however do not specifically disclose the motor frame being a magnetic material and being a magnetic constituent portion of the motor, wherein each of the connecting portions of the motor frame defines a concentric arc shape, wherein an entire outer circumferential surface of the magnet extending in a longitudinal direction of the shaft opposes and is secured to the inner surface of the motor frame extending in the longitudinal direction of the shaft, wherein each connecting portion comprises opposite ends, wherein each of said opposite ends defines a point of intersection with an adjacent straight portion.  
Lordo discloses the motor frame (reference numeral 20) being a magnetic material (see figures 3, 6) and being a magnetic constituent portion of the motor (see figures 3, 6).  Having portions of a motor frame be formed of a concentric arc shape would merely involve changing the shape of the outer portions of the motor frame which is a known skill as exhibited by Lordo (reference numerals 20, 44, see figures 3, 4), therefore having each of the connecting portions of the motor frame defining a concentric arc shape, and Lordo also discloses an entire outer circumferential surface of the magnet (reference numeral 27, see figure 7) extending in a longitudinal direction of the shaft (reference numeral 13) opposing and being secured to the inner surface of the motor frame (reference numeral 20) extending in the longitudinal direction of the shaft (see figure 7), wherein each connecting portion (i.e. the corners of the frame 20, see figure 7) comprises opposite ends (i.e. opposite axial ends of the frame 20, see figure 7), wherein each of said opposite ends defines a point of intersection with an adjacent straight portion (i.e. straight sides of the periphery of the frame 20, see figure 7).  
It would have been obvious to have the motor frame be a magnetic material and also have particular configuration for the outer shape of the motor frame as disclosed by Lordo for the motor frame of Yamaguchi et al. for predictably providing desirable functioning of the motor.  
For claim 12, Yamaguchi et al. in view of Lordo disclose the claimed invention except for the each of the connecting portions of the motor frame being a segment of a circle concentric with a center of the shaft.  Having portions of a motor frame be a segment of a circle concentric with a center of the shaft would merely involve changing the shape of the outer portions of the motor frame which is a known skill as exhibited by Lordo (reference numerals 20, 44, see figures 3, 4), and it would have been obvious to change the shape of the frame as disclosed by Lordo so that each of the connecting portions of the motor frame is a segment of a circle concentric with a center of the shaft for Yamaguchi et al. in view of Lordo for predictably providing desirable functioning of the motor.  
For claim 13, Yamaguchi et al. disclose the magnet (reference numeral 2) having a maximum thickness at portions corresponding to the connecting portions of the motor frame (reference numeral 1, see figures 1, 3) and wherein the thickness of the magnet (reference numeral 2) gradually decreases from the maximum thickness to a minimum thickness at portions corresponding to the straight portions of the motor frame (reference numeral 1, see figures 1, 3, and figure above for claim 1).  

Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi et al. in view of Lordo as applied to claims 1 and 6 above, and further in view of Arita (Japanese Patent Document No.: JP 01255462 A).
For claim 2, Yamaguchi et al. in view of Lordo disclose the claimed invention except for the each of the corners of the magnet being a segment of a circle concentric with a center of the shaft.  Having corners of the magnet be a segment of a circle concentric with a center of the shaft would merely involve changing the shape of the corners of the magnet which is a known skill as exhibited by Arita (reference numeral 1, see figures 1, 4), and it would have been obvious to change the shape of the magnet as disclosed by Arita so that each of the corners of the magnet is a segment of a circle concentric with a center of the shaft for Yamaguchi et al. in view of Lordo for predictably providing desirable functioning of the motor.  
For claim 7, Yamaguchi et al. in view of Lordo disclose the claimed invention except for the each of the corners of the magnets being a segment of a circle concentric with a center of the shaft.  Having corners of the magnets be a segment of a circle concentric with a center of the shaft would merely involve changing the shape of the corners of the magnet which is a known skill as exhibited by Arita (reference numeral 1, see figures 1, 4), and it would have been obvious to change the shape of the magnets as disclosed by Arita so that each of the corners of the magnet is a segment of a circle concentric with a center of the shaft for Yamaguchi et al. in view of Lordo for predictably providing desirable functioning of the motor.  

Claims 4, 5, 9, 10, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi et al. in view of Lordo as applied to claims 3, 8, and 13 above, and further in view of Blaettner et al. (US Patent No.: 5497039).
For claims 4, 9, and 14, Yamaguchi et al. in view of Lordo disclose the claimed invention except for a ratio of a width of the maximum thickness portion to a width of the minimum thickness portion in a radial direction of the magnet being 2.0 or more.  Having a particular ratio between the maximum thickness to the minimum thickness of the magnet would merely involve changing the thickness of particular portions of the magnet which is a known skill as exhibited by Blaettner et al. (reference numerals 100, 102, 104, see figures 3A-3C), and it would have been obvious to change the thickness of particular portions of the magnet as disclosed by Blaettner et al. for the magnet of Yamaguchi et al. in view of Lordo for predictably providing desirable functioning of the motor.  
For claims 5, 10, and 15, Yamaguchi et al. in view of Lordo and Blaettner et al. disclose the claimed invention except for the ratio of the width of the maximum thickness portion to the width of the minimum thickness portion in the radial direction of the magnet being between 2.0 to 4.0.  Having a particular ratio between the maximum thickness to the minimum thickness of the magnet would merely involve changing the thickness of particular portions of the magnet which is a known skill as exhibited by Blaettner et al. (reference numerals 100, 102, 104, see figures 3A-3C), and it would have been obvious to change the thickness of particular portions of the magnet as disclosed by Blaettner et al. for the magnet of Yamaguchi et al. in view of Lordo and Blaettner et al. for predictably providing desirable functioning of the motor.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834